TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00817-CV


                                   In re Charla H. Edwards


                                       T. L. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



        FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
 NO. C-13-0050-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of T.L.B. The subject of

this proceeding is Charla H. Edwards, appellant’s attorney.

               Appellant filed her notice of appeal on December 23, 2014, and her brief was due

February 9, 2015. On February 12, 2015, we ordered counsel to file appellant’s brief no later

than February 27, 2015. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Charla H. Edwards shall appear in person

before this Court on Wednesday, March 25, 2015, at 8:30 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have
sanctions imposed for her failure to obey our February 12, 2015 order. This order to show cause

will be withdrawn and Edwards will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellant’s brief on or before March 20, 2015.

               It is ordered on March 2, 2015.



Before Chief Justice Rose, Justices Goodwin and Field